On November 17,1998, the defendant was sentenced to a three (3) year commitment to the Department of Corrections.
On June 18, 1999, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and advised of his right to proceed with counsel. The defendant proceeded Pro Se. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that this case be remanded back to the district court to afford the defendant the opportunity to withdraw his plea of guilty to this offense. The record shows that there is a plea agreement that is binding upon the court for five (5) years to the De*36partment of Corrections, with all but sixty (60) days suspended. Although the Board has a letter from the county attorney indicating that there was a modification of this agreement, there is nothing in the record showing the modification.
Done in open Court this 18th day of June, 1999.
DATED this 15th day of July, 1999.
Chairman, Hon. Richard G. Phillips, Member, Hon. Jeffrey H. Langton and Member, Hon. Marge Johnson